Exhibit 12 AMR CORPORATION Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 Earnings (loss): Earnings (loss) before income taxes $ (1,448 ) $ 317 $ (1,776 ) $ 398 Add:Total fixed charges (per below) 397 459 806 938 Less:Interest capitalized 8 5 13 14 Total earnings (loss) before income taxes $ (1,059 ) $ 771 $ (983 ) $ 1,322 Fixed charges: Interest $ 172 $ 220 $ 352 $ 447 Portion of rental expense representative of the interest factor 206 221 419 454 Amortization of debt expense 19 18 35 37 Total fixed charges $ 397 $ 459 $ 806 $ 938 Ratio of earnings to fixed charges - 1.68 - 1.41 Coverage deficiency $ 1,456 $ - $ 1,789 $ -
